Citation Nr: 0601129	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1. Entitlement to service connection for otitis media.

2. Entitlement to service connection for low back disability.

3. Entitlement to service connection for left knee 
disability.

4. Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine prior to 
June 10, 2004, and in excess of 20 percent disabling from 
June 10, 2004.

5. Entitlement to an initial rating in excess of 10 percent 
for frostbite of right lower extremity.

6. Entitlement to an initial rating in excess of 10 percent 
for frostbite of left lower extremity.

7. Entitlement to an initial compensable rating for 
hemorrhoids.

8.  Entitlement to an initial compensable rating for residual 
of giardia lamblia.
REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from May 1980 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO or Agency of 
Original Jurisdiction (AOJ)) in Montgomery, Alabama.  

In November 2003, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record now before the Board.

In May 2004, the Board remanded the claims for additional 
procedural and evidentiary development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In a February 2005 rating decision, the RO granted service 
connection for residuals of a chest injury, giardia lamblia, 
residuals of a right thumb fracture, residuals of a right 
ring finger injury, residuals of a left index finger injury, 
and residuals of a right great toe injury, all of which were 
pending on appeal.  As these claims have been resolved in the 
veteran's favor, the claims are no longer before the Board 
for appellate review. 
The issue of an initial compensable rating for residual of 
giardia lamblia is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Otitis media is not currently shown. 

2. A low back disability is not currently shown. 

3. A left knee disability is not currently shown. 

4. Prior to June 10, 2004, degenerative disc disease of the 
cervical spine is not shown to be productive of moderate 
limitation of motion or moderate intervertebral disc syndrome 
with recurring attacks; forward flexion of greater than 15 
degrees but not greater than 30 degrees, or a combined range 
of motion of not greater than 170 degrees is not shown; and, 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months is not shown. 

5. As of June 10, 2004, degenerative disc disease of the 
cervical spine is not shown to be productive of forward 
flexion of 15 degrees or less, or intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.    

6. Frostbite of the right lower extremity is productive of 
complaints of cold sensitivity without evidence of tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities.

7. Frostbite of left lower extremity is productive of 
complaints of cold sensitivity without evidence of tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities.
8. Irreducible, large, or thrombotic hemorrhoids with 
excessive redundant tissue and evidencing frequent 
recurrences is not shown. 


CONCLUSIONS OF LAW

1. Otitis media was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2005).

2. A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2005).

3. A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2005).

4. Prior to June 10, 2004, the criteria for an initial rating 
in excess of 10 percent for degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & 2002); 38 C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5290, 5293 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (as in effect September 26, 2003). 

5. As of June 10, 2004, the criteria for an initial rating in 
excess of 20 percent for degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(2002); 38 C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (as in effect September 26, 2003).  

6. The criteria for an initial rating in excess of 10 percent 
for frostbite of right lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2005).

7. The criteria for an initial rating in excess of 10 percent 
for frostbite of left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.104, 
Diagnostic Code 7122 (2005).
8. The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, there was post-adjudication VCAA notice by 
letter, dated in May 2004.  The notice informed the veteran 
of the evidence needed to substantiate the claims for service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The notice also 
informed the veteran of the evidence needed to substantiate 
the claims for increase, namely, that the disabilities had 
gotten worse.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
assist him in obtaining records not in the custody of a 
Federal agency.  In the February 2005 supplemental statement 
of the case, the RO notified the veteran of 38 C.F.R. § 3.159 
with the provision that the claimant provide any evidence in 
his possession that pertained to a claim.    

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the AOJ described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument, which he 
did, and evidence, and to address the issues at a hearing, 
which he did too.  For these reasons, the veteran has not 
been prejudiced by timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain the veteran's 
service medical records, and VA medical records identified by 
the veteran.  As the veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Factual Background 

Service medical records disclose that, while a cadet at the 
United States Military Academy in 1979, the veteran was seen 
for a complaint of chronic low back pain.  The pertinent 
finding was tenderness with spasm.  No pertinent defects were 
noted on commissioning physical examination in November 1979. 

Service medical records for active duty disclose that, in 
March 1982, the veteran was seen several times for ear pain.  
The assessment was otitis media.  In April 1982, he gave a 
history of otitis media, recurrent back pain and knee 
swelling.  An X-ray of the lumbosacral spine was normal.  On 
physical examination later in April 1982, the examination was 
within normal limits except for "degenerative arthritis" of 
the knees and recurrent low back strain.  In June 1982, the 
veteran was seen twice for a complaint of left knee pain and 
stiffness.  An X-ray was normal.  The assessment was anterior 
knee pain syndrome.  In March 1983, he was treated for otitis 
media in the right ear. In February 1986, he was treated for 
left knee swelling, and the assessment was to rule out 
chondromalacia.  In December 1992, he complained of left ear 
pain, but otitis was not found.  In December 1993, he again 
complained of left ear pain, the assessment was upper 
respiratory infection.  On retirement examination in 2001, 
the veteran reported a history of ear trouble, recurrent back 
pain, and knee trouble.  The accompanying report of physical 
examination is not in the record. 

After service, on VA examination in May 2001, the veteran 
reported that he injured his low back in a parachute jump and 
he injured his left knee in physical training.  Except for 
the cervical spine, the musculoskeletal examination was 
negative.  There was no diagnosis of residuals of a low back 
or left knee injury. 

In November 2003, the veteran testified that he experienced 
ear infections, recurrent low back pain, and left knee 
swelling, during service, and that his left ear still bothers 
him. 

On VA examination in May 2004, the veteran complained of 
occasional left ear pain.  The pertinent impression was no 
sign of middle ear pathology. 

On VA examination in June 2004, the veteran reported that his 
low back problem started while he was at West Point and he 
had recurrent back pain on active duty and since then.  He 
also reported that his left knee bothered him on active duty 
when he was more on his feet, running and climbing, and that 
the pain was in the anterior part of the knee.  X-rays of 
lumbosacral spine were unremarkable. X-rays of the left knee 
were within normal limits.  The diagnoses were a history of 
low back pain that was probably due to strain and left knee 
pain of unclear etiology possibly overuse syndrome.  

Analysis 
1. Otitis Media

The record shows that the veteran was treated for otitis 
media in 1982 and in 1983.  In 1992 and 1993, he complained 
of ear problems, but otitis media was not found.  After 
service, the veteran testified about left ear pain and 
discomfort, but no sign of middle ear pathology was found on 
VA examination in 2004.  

While otitis media was documented during service and the 
veteran has described ongoing ear pain and discomfort in his 
statements and testimony, there is no competent medical 
evidence to show that the veteran currently has otitis media.  
Without evidence of current disability, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As no underlying pathology has been diagnosed or 
identified, ear pain alone does not constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 259 F.3d 1356 (Fed. Cir. 2001).

As the Board may consider only independent medical evidence 
to support its finding and as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

2. Low Back Disability

The record shows that the veteran complained of low back pain 
as a cadet at the United States Military Academy.  On active 
duty, recurrent low back strain was noted in 1982 and by 
history on retirement examination in 2001.  After service, 
there was no diagnosis of a low back disability on VA 
examination in 2001.  On VA examination in 2004, X-rays of 
the lumbosacral spine were negative and the diagnosis was a 
history of low back pain that was probably due to strain. 

While low back pain was documented during service and the 
veteran has described recurrent low back pain in his 
statements and testimony, there is no competent medical 
evidence to show that the veteran currently has a low back 
disability other than low back pain.  Without evidence of 
underlying pathology, low back pain alone does not constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).

As the Board may consider only independent medical evidence 
to support its finding and as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

3. Left Knee

The record shows that "degenerative arthritis" of the knees 
was noted in 1982.  Later in 1982, after complaints of left 
knee pain, X-rays were normal, and the assessment was 
anterior knee pain syndrome.  In 1986, after a complaint of 
left knee swelling, the assessment was to rule out 
chondromalacia.  On retirement examination, the veteran gave 
a history of knee trouble. 

After service, there was no diagnosis of a left knee 
disability on VA examination in 2001.  On VA examination in 
2004, X-rays were within normal limits.  The diagnosis was 
left knee pain of unclear etiology, possibly overuse 
syndrome.  As for the notation of "degenerative arthritis" 
during service, arthritis was not established by X-ray 
evidence during service and it has not been established by X-
ray evidence after service.  

As there is no competent medical evidence to show that the 
veteran currently has a left knee disability, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Left knee pain alone does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 
2001).

As the Board may consider only independent medical evidence 
to support its finding and as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Claims for Increase 

Disability ratings are determined by comparing the present 
symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities, 38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.  The Schedule is based on the average 
impairment of earning capacity.  Disabilities are assigned 
separate diagnostic codes.  

The veteran is appealing the initial assignments of 
disability ratings following the awards of service 
connection.  In such a case, consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

4. Degenerative Disc Disease of the Cervical Spine

During the hearing in November 2003, the veteran testified 
that he had a burning sensation in his arms down to his 
fingers and tingling in his fingers.  

In June 2001, the RO granted service connection for 
degenerative disc disease of the cervical spine and assigned 
a 10 percent rating under Diagnostic Code 5290.  In February 
2005, the RO increased the rating to 20 percent under the 
General Rating Formula, effective June 10, 2004.

Given the foregoing, the issue may be analyzed as: 1) whether 
a rating in excess of 10 percent is warranted prior to June 
10, 2004; 2) whether a rating in excess of 20 percent is 
warranted as of June 10, 2004.  

The veteran's service medical records show that he received a 
number of treatments for neck pain beginning in 1982 with 
assessments that included chronic neck pain and cervical 
strain.  A 1988 X-ray revealed degenerative disc disease at 
C5-6.  
A January 2001 magnetic resonance imaging (MRI) report for 
the cervical spine showed minimal C4-5 diffuse disc bulging.  

Prior to June 10, 2004

Under DC 5290, the criterion for next higher rating, 20 
percent, is moderate limitation of motion.  

On VA examination in May 2001, range of motion of the 
cervical spine was reported as normal.  There are no other 
relevant findings.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the criteria for a rating in excess of 10 percent under DC 
5290 have not been met prior to June 10, 2004.  

Also, a rating in excess of 10 percent is not warranted under 
diagnostic code, DC 5293, pertaining to intervertebral disc 
syndrome, where the criteria for the next higher rating, 20 
percent, are moderate symptoms with recurring attacks.  In 
this regard, the May 2001 finding of mild to moderate 
degenerative disc disease of the cervical spine did not 
include any abnormal neurological findings.  As the criteria 
for intervertebral disc syndrome contemplate abnormal 
neurological findings and in the absence of such findings, 
moderate symptoms with recurring attacks are not shown. 

As for related factors under 38 C.F.R. §§ 4.40, 4.45 and 
4.59, the Board has considered whether a higher initial 
rating could be assigned on the basis of functional loss due 
pain or painful motion.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 
(1998).  On VA examination in May 2001, while the veteran 
complained of neck pain, range of motion was normal.  Without 
actual functional loss due to pain or painful movement, there 
is insufficient evidence of objective pain on motion or other 
functional loss to warrant a rating in excess of 10 percent.  
DeLuca.

The schedular criteria by which the cervical spine disability 
can be rated have changed twice during the pendency of the 
appeal.  See 67 Fed. Reg. 54345- 54349 (August 22, 2002) 
(effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; see also 68 Fed. Reg. 51454- 
51458 (August 27, 2003) (effective September 26, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
The provisions of DC 5293, which pertained to intervertebral 
disc syndrome, were changed effective from September 23, 
2002.  The rating schedule for the spine was changed 
effective September 26, 2003, at which time DC 5293 was 
changed to DC 5243, and DC 5290 was changed to 5237. 

Under DC 5293, August 22, 2002, the criteria for the next 
higher rating, 20 percent, for intervertebral disc syndrome 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  An incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Note 1.  The new regulation also 
provides that the disc syndrome may be evaluated on the basis 
of separate evaluations of chronic orthopedic and neurologic 
symptoms.  Note 2.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (cervical strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 20 percent rating is warranted 
where forward flexion of the cervical spine is greater than 
15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  In 
addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that a 20 percent 
rating is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  

There is no evidence prior to June 2004 of limitation of 
forward flexion greater than 15 degrees but not greater than 
30 degrees or a combined range of motion not greater than 170 
degrees.  In addition, the evidence does not show that the 
veteran had any abnormal neurological findings.  As for 
intervertebral disc syndrome, incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months were not demonstrated.  
Accordingly, prior to 


June 10, 2004, a rating in excess of 10 percent under DC 5293 
(as in effect August 22, 2002), and the General Rating 
Formula for Diseases and Injuries of the Spine, is not 
warranted.  

From June 10, 2004

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 30 percent rating is warranted where forward 
flexion of the cervical spine is 15 degrees or less, or there 
is favorable ankylosis of the entire cervical spine.  In 
addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that a 40 percent 
rating is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

The medical evidence consists of a report of VA examination 
in June 2004.  The report shows that the veteran complained 
of neck stiffness and immobility, which made it difficult to 
drive.  On examination, forward flexion was 30 degrees with 
the chin coming down to the chest.  Lateral bending was to 
about 30 degrees, bilaterally, and rotation was to about 30 
degrees, bilaterally.  There was guarding, but no pain.  X-
rays showed minimal joint disease.  Later in June 2004, the 
neck was described as supple and reflexes, strength, and 
sensation were normal.  The veteran has also complained of 
shoulder pain and a weak feeling in his right upper 
extremity.  The pertinent finding was muscles tightness, but 
there was no instability, weakened movement, excess 
fatigability, or incoordination.  It was reported that pain 
could significantly reduce functional ability on repeated use 
or during flare-ups.  Diagnostic testing showed a 
straightening of the cervical spine secondary to either 
muscle spasm, positioning, or posture, narrowing at C4-5 and 
C5-6, and minimal joint disease. 



For range of motion for the cervical spine, the veteran had 
forward flexion to 30 degrees, which does not meet the 
criteria of motion of 15 degrees or less or of favorable 
ankylosis.  In addition, the evidence does not show that the 
veteran has an associated neurological abnormality.  And, 
there is no competent evidence to show intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the criteria 
for a rating in excess of 20 percent for degenerative disc 
disease of the cervical spine have not been met. 

5 and 6. Frostbite of the Lower Extremities

In June 2001, the RO granted service connection for frostbite 
of the toes of the left and right foot, with each foot 
receiving a separate, noncompensable rating with an effective 
date of July 1, 2001.  The veteran appealed the initial 
ratings.  In February 2005, the RO recharacterized the 
disabilities as frostbite of the right lower extremity and 
frostbite of the left lower extremity and increased the 
rating for each extremity to 10 percent, effective date of 
July 1, 2001.    

The disabilities are rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  Under DC 7122, the criteria for the 
next higher rating, 20 percent, are arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).

The service medical records show that in December 1981 the 
veteran was treated for first and second degree frostbite. 
There was no history of Raynaud's phenomenon, arthralgias, or 
skin rashes. 

After service, on VA examination in May 2001, the veteran 
complained of Raynaud's-like symptoms.  On examination, 
posture and gait were normal.  Peripheral pulses were all 
present and normal.  The toes of both extremities were cold.  
A neurological examination was normal.  The relevant 
diagnosis was frostbite of toes with mild residual, possibly 
Raynaud's phenomenon.  

On VA examination in July 2002, the examiner indicated that 
the veteran's symptoms had not changed since May 2001.

On VA examination in June 2004, the veteran complained that 
his toes were painful and turned white and blistered.  On 
examination, there was no swelling or discoloration of the 
skin of the feet and toes.  Sensation was intact.  Motor 
function was 5/5 for both lower extremities.  The ranges of 
motion in the feet and ankles were normal.  Ankle jerks were 
present.  There was no edema.  X-rays of the right foot 
showed joint disease of the right great toe.  

Another June 2004 VA report shows that the veteran denied 
having had joint swelling, redness or pain.  On examination, 
the extremities had no cyanosis, or edema.  A neurological 
examination showed normal reflexes, strength, and sensation, 
and a normal gait.  

Service connection is currently in effect for degenerative 
disease of the right great toe.  To the extent that the 
symptoms of the toe may overlap with the residuals of 
frostbite, rating the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14. 

Although the veteran has reported cold sensitivity in the 
form of pain, numbness, whiteness, and blistering, there is 
no objective evidence to show tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities, for either lower 
extremity due to frostbite.  Based on the foregoing, the 
criteria for a 20 percent rating under Diagnostic Code 7122 
for either lower extremity have not been shown.  

Also, there is no other appropriate Diagnostic Code under 
which to rate the residuals of the cold injury, and there is 
no basis for a separate rating for Raynaud's phenomenon in 
the absence of evidence of characteristic attacks occurring 
three times a week, that is, color changes of the toes 
precipitated by exposure to cold or by emotional upset. 
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for increase.
Hemorrhoids

In June 2001, the RO granted service connection for 
hemorrhoids and assigned a noncompensable rating.  The 
disability is rated under 38 C.F.R. § 4.114, DC 7336.  Under 
38 C.F.R. § 4.114, DC 7336, the criteria for a compensable 
rating for hemorrhoids are irreducible, large, or thrombotic 
hemorrhoids with excessive redundant tissue and evidencing 
frequent recurrences.    

On VA examination in June 2004, there was no evidence of 
hemorrhoids.  In the absence of evidence of irreducible, 
large, or thrombotic hemorrhoids with excessive redundant 
tissue and evidencing frequent recurrences, the criteria for 
a compensable rating have not been met.  Accordingly, the 
preponderance of the evidence is against the claim. 


ORDER

Service connection for otitis media is denied.

Service connection for low back disability is denied.

Service connection for left knee disability is denied.

Prior to June 10, 2004, an initial rating higher than 10 
percent for degenerative disc disease of the cervical spine 
is denied.  From June 10, 2004, an initial rating higher than 
20 percent is also denied. 

An initial rating higher than 10 percent for frostbite of the 
right lower extremity is denied.  

An initial rating higher than 10 percent for frostbite of the 
left lower extremity is denied.  

An initial compensable rating for hemorrhoids is denied.  
REMAND

In February 2005, the RO granted service connection for 
residuals of giardia lamblia and assigned a noncompensable 
rating.  In a letter, received in April 2005, the veteran 
expressed disagreement with the noncompensable rating.  This 
letter is a timely notice of disagreement. 38 C.F.R. § 
20.201. 

Where a notice of disagreement has been filed with regard to 
an issue and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the issue is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

Furnish the veteran a statement of the 
case on the issue of an initial 
compensable rating for residual of 
giardia lamblia.  The veteran should also 
be informed of the action necessary to 
perfect an appeal on the issue.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


